Title: From George Washington to Mason Locke Weems, 29 August 1799
From: Washington, George
To: Weems, Mason Locke

 

Revd Sir,
Mount Vernon 29th Augt 1799

I have been duly favored with your letter of the 20th instant—accompanying “The Philanthropist.”
For your politeness in sending the latter, I pray you to receive my best thanks. Much indeed is it to be wished that the sentiments contained in the Pamphlet, and the doctrine it endeavours to inculcate, were more prevalent. Happy would it be for this country at least, if they were so. But while the passions of Mankind are under so little restraint as they are among us. and while there are so many motives, & views, to bring them into action we may wish for, but will never see the accomplishment of it. With respect—I am—Revd Sir Your most obedt Hble Servant,

Go: Washington

